Name: Commission Regulation (EC) No 2305/2002 of 20 December 2002 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|32002R2305Commission Regulation (EC) No 2305/2002 of 20 December 2002 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 348 , 21/12/2002 P. 0092 - 0093Commission Regulation (EC) No 2305/2002of 20 December 2002amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(11) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 9(2) and Article 13(15) thereof,Whereas:(1) Negotiations with a view to adopting trade agreements between the European Community and Bulgaria, the Czech Republic, Romania, Slovakia and Slovenia establishing certain concessions in the form of Community tariff quotas for certain agricultural products and the total liberalisation of trade in other agricultural products have recently been concluded. In the cereals sector, one of the concessions provided for is the abolition of export refunds. The abolition of export refunds covers most of the basic products referred to in Article 1(1) of Regulation (EEC) No 1766/92 and certain processed products.(2) With a view to adopting these agreements, and in order to clarify the export terms at the beginning of 2003 for all exporters in the cereals sector, in particular in view of the period of validity of export licences, export refunds should be abolished from 1 January 2003.(3) The authorities of Bulgaria, the Czech Republic, Romania, Slovakia and Slovenia have undertaken to ensure that only consignments of Community products covered by the trade agreements on which no refund has been granted are allowed for import into those countries. To that end, Article 7a of Commission Regulation (EC) No 1162/95(5), as last amended by Regulation (EC) No 1322/2002(6), governing exports to Estonia, Hungary, Latvia, Lithuania and Poland, should be made to apply also to exports to Bulgaria, the Czech Republic, Romania, Slovakia and Slovenia.(4) Regulation (EC) No 1162/95 should be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Annex IV to Regulation (EC) No 1162/95 is hereby replaced by the Annex hereto.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 117, 24.5.1995, p. 2.(6) OJ L 194, 23.7.2002, p. 22.ANNEX"ANNEX IVProducts affected by the abolition of export refunds - Article 7a of Regulation (EC) No 1162/95>TABLE>"